Citation Nr: 1632381	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lung condition, diagnosed as asthma, to include as due to asbestos exposure.

2.  Entitlement to service connection for a lung condition, diagnosed as chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2013 hearing held via videoconference from the RO.  A copy of the transcript is associated with the file.

The issues on appeal (previously listed as service connection for a lung condition, to include COPD and asthma, to include as due to asbestos exposure) were previously remanded by the Board in October 2015 to obtain an addendum medical opinion regarding the Veteran's claimed lung conditions.  This was accomplished, and the claim was readjudicated in a November 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The RO issued a supplemental statement of the case in February 2016.  Since then, additional VA treatment records were been added to the Veteran's record in April 2016.  The Board finds that these records are essentially cumulative of the evidence already of record regarding the Veteran's diagnosis of, and treatment for, asthma and COPD.  Therefore, a remand for initial RO consideration of this evidence or waiver of such review is not required.  38 C.F.R. § 20.1304(c) (2015).

In the March 2015 and October 2015 Remands, the Board referred the Veteran's October 2013 claim for service connection for lung cancer to the Agency of Original Jurisdiction (AOJ), as it is a distinct diagnosis from the respiratory disabilities currently before the Board.  No action has been taken regarding this claim and it has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed asthma and COPD.

2.  There is clear and unmistakable evidence that the Veteran's asthma pre-existed active service and was not aggravated beyond the natural progression of the disorder during active service.

3.  The Veteran's diagnosed COPD was not incurred in service and is not otherwise related to service, to include asbestos exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung condition, diagnosed as asthma, to include as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for a lung condition, diagnosed as COPD, to include as due to asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in March 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the September 2013 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims in April 2010, June 2015, and an addendum opinion was obtained in January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the January 2016 VA opinion and findings obtained in this case is adequate as it relates to the Veteran's asthma and COPD.  The June 2015 VA medical opinion is adequate as it related to the COPD disorder.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's lung conditions (asthma and COPD) are not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Lung Conditions

Asthma

The Board initially finds that the Veteran has a current diagnosis of asthma as reflected in numerous VA treatment notes of record.  

Further, with regard to asthma, the Board notes that a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

In this case, there is a presumption that the Veteran entered in sound health.  In other words, there is no evidence at entry, that there was any defect, infirmity, or disorder with regard to the respiratory system when the Veteran entered service.  Specifically, in a November 1965 report of medical examination, conducted at service entrance, asthma was not noted.  The Board acknowledges that the clinical evaluation section of the report (which includes a section pertaining to the lungs and chest) was left blank; however, the remaining report is absent for any indications of a respiratory disorder, to include asthma.  Accordingly, the Board finds that the Veteran is entitled to a presumption of soundness. 

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).
In Wagner, the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (2004).

In this case the Board finds that there is clear and unmistakable evidence that the Veteran's asthma pre-existed service entrance.  In a January 1968 report of medical history, completed by the Veteran at service separation, he checked "YES" as to having asthma and shortness of breath.  It was specifically indicated that the Veteran had had asthma "all his life."   

Further, post-service VA treatment records show that in May 2004, the Veteran was noted to have a past medical history of "asthma as a child."  A September 2007 VA treatment record also indicated that the Veteran had "childhood asthma."  In a May 2009 VA treatment record, the Veteran reported that he was "born with asthma."  

In an April 2010 VA general examination, the examiner noted that the Veteran had a history of asthma from childhood.  A January 2016 VA addendum opinion also indicated that the Veteran had asthma since childhood based on the separation physical and post-service VA treatment records. 

The Board acknowledges the Veteran's March 2016 statement, where he denied ever having had asthma prior to service.  He also denied ever having told anyone that he had asthma as a child.  However, given the numerous indications of childhood asthma in VA treatment records and at service separation, the Board finds that the Veteran's March 2016 statement is not credible as it is inconsistent with other evidence of record.  In other words, the Board finds that the Veteran's statements made in the course of treatment to his treating physicians and to medical professionals have greater probative value than the statements made pursuant to the VA compensation claim.  This is because statements made to physicians for purposes of diagnosis and treatment is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board must now consider whether the Veteran's preexisting asthma was aggravated in service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

In this regard, service treatment records are absent for any complaints or treatment for asthma or related respiratory problems.  As there is no evidence of such, and the Veteran's contentions focus on post-service development of problems due to in-service exposures and not on development of breathing problems in service, the record clearly and unmistakably establishes that there was no worsening (aggravation) of the preexisting asthma condition on active duty.  The presumption of soundness is rebutted.  

The Board now considers the main contention of the Veteran, that exposure to some substance or substances have caused him to develop a current disability post-service.  The January 2016 VA examiner indicated that, although the Veteran may have been exposed to asbestos in service, asbestos exposure did not cause or aggravate asthma.  Multiple pulmonary evaluations and chest CT scans also did not revealed any evidence of aggravation of asthma by asbestos exposure.  The examiner also noted that there were no complaints or asthma attacks or breathing problems of any sort, including during basic training.

The Board finds that the opinion from the January 2016 VA examiner is supported by a rationale that was provided after the examiner considered all relevant evidence of record.  The examiner also provided clear and legitimate explanations for the opinions stated.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements expressing his conviction that a nexus exists.  The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of whether a preexisting asthma disorder was aggravated in service beyond its normal progression, or whether a current disability was caused by remote exposures, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Under these circumstances, the Board finds that the claim for service connection for asthma must be denied.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

Regarding the claim for COPD, the Veteran maintains that this disease is related to service, to include asbestos exposure.  

Initially, the Board finds that the Veteran has a current diagnosis of COPD.  In an April 2010 VA general examination, it was noted that the Veteran was first diagnosed with COPD in 2003.  

The Veteran has also credibly testified that he was exposed to asbestos in Germany, in barracks.  The Board finds that this is consistent with the circumstances of his service, and serves to establish the likelihood of exposure.  

Next, the Board finds that the Veteran's currently diagnosed COPD was not incurred in service and is not otherwise related to service, to include asbestos exposure. 

Service treatment records are absent for any complaints, diagnoses, or treatment for COPD.  In a January 1968 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's chest and lungs was normal and  COPD was not noted.  

The evidence also includes a VA respiratory condition examination dated in June 2015.  The examiner noted the Veteran had diagnoses of COPD.  The examiner opined that the Veteran's COPD was more likely than not related to his smoking and less likely than not related to asbestos exposure.  In support of this opinion, the examiner indicated that multiple pulmonary evaluations and chest CT scans had not revealed any evidence of asbestos lung disease.

In a January 2016 VA addendum opinion, the examiner stated that the Veteran had "smoking related COPD...caused by extensive smoking."  There was also no evidence of any asbestos related lung condition.  

The Board finds the June 2015 and January 2016 VA medical opinions to be highly probative as to whether the Veteran's COPD is etiologically related to the service, to include asbestos exposure.  The examiners reviewed the evidence of record, discussed the relevant medical evidence, and provided medical opinions support by a well-reasoned rationales.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The Board has also considered the Veteran's statements asserting a nexus between his COPD and the in-service asbestos exposure.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  COPD is a complex disease process because of its multiple possible etiologies (such as smoking).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's COPD is a medical question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, the Veteran's COPD was not incurred in service, was not etiologically related to service, to include asbestos exposure.  A preponderance of the evidence is against the claim for service connection for COPD disease and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lung condition, diagnosed as asthma, to include as due to asbestos exposure, is denied.

Service connection for a lung condition, diagnosed as COPD, to include as due to asbestos exposure, is denied. 




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


